Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 5-8 have been cancelled; Claims 1 and 3 have been amended; claim 4 is withdrawn as non-elected claim. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/5/2021, which has been approved on 5/5/2021.

Status of the Previous Rejections
Previous objection of claims 1 and 3-4 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/5/2021.
Previous rejection of claims 1-3 under 35 U.S.C. 103(a) as being unpatentable over Nomura et al (US 9,044,810 B2, thereafter US'810, corresponding to the US-PG-pub 20110000586 A1, listed in IDS filed on 9/27/2018) in view of Maeda et al (US-PG-pub 2012/0286191 A1, thereafter PG’191) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/5/2021.
Previous rejection of claims 1-3 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/143572 (US-PG-pub 2019/0096550 A1) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 5/5/2021 and the Applicant’s “Terminal Disclaimer” filed on 5/5/2021, which has been approved on 5/5/2021.


Claim rejoining
Claim 4 is rejoined. 
Claim 4 is previously withdrawn from consideration as a result of an election/restriction requirement dated 12/28/2020. Pursuant to the procedures set forth in MPEP § 821.04, the claim 4 depend on claim 1, therefore the restriction/election as set forth in the Office action mailed on 12/28/2020, is hereby withdrawn and claim 4 (different species) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-4 remain for examination, and claim 1 is an independent claim.

Reason for Allowance
Claims 1-4 are allowed.  
Regarding the instant independent claim 1, US’810 teaches a manufacturing process for a R1-T-B sintered magnet comprising a R12T14B compound as a major phase in contact with an R2-M alloy powder and effecting heat treatment for causing R2 element to diffuse into the sintered body and  US’810 specify that: “providing a R1-T-B sintered body comprising a R12T14B compound as a major phase wherein R1 is one or more element selected from rare earth elements including Sc and Y and T is Fe and/or Co”. However, as pointed out in the argument of the Applicant’s “Argument/remarks with amendment” filed on 5/5/2021, the recorded references do not teach the amended feature of the atomized powder with the particles of an intermetallic compound having m (supported by par.[0013], [0028], and [0054] in the specification of the instant application). Since claims 2-4 depend on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIE YANG/Primary Examiner, Art Unit 1734